      Case 3:19-cv-00041 Document 17 Filed in TXSD on 02/08/19 Page 1 of 1



UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division            Galveston                          Case Number             3:19-cv-00041

                                      MOVE Texas Civic Fund, et al.


                                                    versus
              David Whitley, in his official capacity as Texas Secretary of State, et al.



           Lawyer’s Name                  Dale E. Ho
                Firm                      American Civil Liberties Union Foundation
                Street                    125 Broad Street, 18th Floor
          City & Zip Code                 New York, NY 10004
         Telephone & Email                (212) 549-2693 - dho@aclu.org
      Licensed: State & Number            State Bar: NY 4445326
       Federal Bar & Number


 Name of party applicant seeks to             MOVE Texas Civic Fund, Jolt Initiative, League of
 appear for:                                      Women Voters of Texas, Niven Saleh


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:        2/7/2019         Signed:                             s/ Dale E. Ho



 The state bar reports that the applicant’s status is:


 Dated:                         Clerk’s signature



               Order
                                                    This lawyer is admitted pro hac vice.

Dated:
                                                             United States District Judge
